DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-10, 12-17, 19-22, and 35-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Sep. 2022 has been entered.
 
Status of Claims
	Claims 1, 8, 15, and 35 are amended.  Claims 11, 18, 23-34, and 37 are cancelled.

Response to Amendment
	The amendments filed on 16 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-10, 12-17, 19-22, and 35-36 under 35 USC 103 as being unpatentable over Chen et al. (Nucl. Med. Biol.; published 2012), in view of Li et al. (Nucl. Med. Biol.; published 2011), in further view of Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-10, 12-17, 19-22, and 35-36 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-7 of US patent No. 8,912,319 B2, in view of Chen et al. (Nucl. Med. Biol.; published 2012) and Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1 and 8 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 12-17, 19-22, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2012/009666 A2; published 19 Jan. 2012; see IDS filed on 16 Sep. 2022), in view of Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) and Chen et al. (Radiochemical Synth., vol. 2; published 2015; see attached 892).

	Li et al. teach the synthesis of 2’-deoxy-2’[18F]fluoro-5-methyl-1-β-D-arabinofuranosyluracil (18F-FMAU).  Li et al. teach that the 18F-FMAU is an established PET probe used to monitor cellular proliferation (see pg. 5).  Li et al. teach that the one pot conditions can be incorporated into a fully automated current good manufacturing practice compliant radiosynthesis system (see pg. 1).  Li et al. teach the one pot synthesis scheme 
    PNG
    media_image1.png
    283
    1341
    media_image1.png
    Greyscale
 (see pg. 3).  This reads on a method of synthesizing [18F]FMAU in a one pot reaction comprising (a) incubating 2-O-trifluoromethane-sulfonyl-1,3,5-tri-O-benzoyl ribofuranose with 18F-NBu4F ([18F]tetrabutylammonium fluoride), thereby generating 2-[18F]fluoro-1,3,5-tri-O-benzoyl ribofuranose; incubating the 2-[18F]fluoro-1,3,5-tri-O-benzoyl ribofuranose with a solution containing 2,4-bis-O-trimethylsilyl-5-methyl-uracil, TMSOTf, hexamethydisilizane thereby generating a mixture, incubating the mixture with sodium methoxide and methanol to remove benzoyl groups and purifying the mixture by HPLC thereby obtaining [18F]FMAU.  Li et al. teach that TMSOTf shows properties of strong lewis acid and is suitable as Friedel-Crafts catalyst (see pg. 6).  TMSOTf was found to be the most efficient (see pg. 10).  HMDS was necessary for one-pot conjugation (see pg. 10). Li et al. teach 55 and 67% yield of the β-anomer (see pg. 7, table 1).  Li et al. teach automated FMAU production using the automated synthesis module 
    PNG
    media_image2.png
    394
    729
    media_image2.png
    Greyscale
 (see Fig. 2; example 5).  
	Li et al. do not teach a system or automated synthesis module (ASM) for producing a unit dose of [18F]FMAU wherein the unit dose comprises about 25 mCi [18F]FMAU.  Li et al. do not teach a system or ASM further comprising a carrier optionally in a container.  Li et al. do not teach a method of synthesizing a unit dose of [18F]FMAU comprising diluting the [18F]FMAU in a diluent to about 25 mCi per unit dose, thereby generating a unit dose of [18F]FMAU.  Li et al. do not teach a method of detecting cellular proliferation by PET imaging comprising administering about 25 mCi [18F]FMAU diluted in diluent to a subject and detecting the [18F]FMAU by imaging an area of the subject by PET.
	Conti et al. teach 2’-deoxy-2’-fluoro-D-arabinofuranosyl pyrimidine nucleoside (see title).  Conti et al. teach a composition that includes an imaging agent, which is a 2’-deoxy-2’-fluoro-D-arabinofuranosyl pyrimidine nucleoside analog and a physiologically acceptable carrier (see col. 3).  Conti et al. teach 18F-FMAU (see col. 8; Fig. 6).  Conti et al. teach that in general about 5 mCi up to about 25 mCi of radiolabeled material in physiological saline solution or equivalent vehicle is administered intravenously to a human or animal subject prior to imaging probe studies.  Data collection may involve PET (see col. 10). Conti et al. claim a composition comprising up to 25 mCi of positron emitting radioisotope per unit dose (see claim 5).  Conti et al. claim a method of imaging proliferating cells in vivo comprising administering a unit dose up to 25 mCi of an imaging agent and detecting the imaging agent in vivo (see claims 6-10).  Conti et al. claim a composition of matter for in vivo diagnostic imaging comprising a physiologically acceptable carrier (see claim 11).
	Chen et al. teach the radiosynthesis of 2’-deoxy-2’-[18F]fluoro-5-methyl-1-β-D-arabinofuranosyluracil ([18F]FMAU) (see title).  Chen et al. teach that the radiosynthesis of [18F]FMAU is compatible with commercially available radiosynthesis modules used for the production of cGMP-compliant radiotracers (pg. 54).  Chen et al. teach the synthesis of [18F]FMAU (see pg. 55; Fig. 1).  Chen et al. teach the purification and formulation of [18F]FMAU.  Chen et al. teach that the [18F]FMAU was then eluted with 50% EtOH/water (1 mL), passed through a sterile filter, and collected into a sterile empty vial.  The resultant solution was adjusted to 8% EtOH/water by addition of water (5.25 mL) for quality control (see pg. 56).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the automated synthesis module system of Li et al. so that it is a system for producing a unit dose of [18F]FMAU wherein the unit dose comprises about 25 mCi [18F]-FMAU as taught by Conti et al. because it would have been expected to advantageously enable a automated system capable of producing an appropriate amount of [18F]-FMAU for imaging proliferating cells in vivo.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the automated synthesis module system of Li et al. so that the system comprises a container further comprising a pharmaceutically acceptable carrier as taught by Conti et al. because it would have been expected to advantageously enable a composition comprising [18F]FMAU for in vivo diagnostic imaging of cellular proliferation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al. (method of synthesizing [18F]FMAU in a one pot reaction) by diluting the [18F]FMAU in a diluent to about 25 mCi per unit dose as taught by Conti et al. and Chen et al. because it would have been expected to advantageously enable a pharmaceutical formulation comprising [18F]FMAU advantageously suitable for use in imaging proliferating cells in vivo.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al. (method of detecting cellular proliferation via PET imaging) by administering about 25 mCi [18F]FMAU diluted in a diluent to a subject and detecting the [18F]FMAU by imaging an area of the subject by PET as taught by Conti et al. and Chen et al. because it would have been expected to advantageously enable a method for imaging cellular proliferation in vivo using a pharmaceutically acceptable composition comprising an amount of [18F]FMAU suitable for in vivo imaging.

Applicants Arguments
	Applicants assert that Chen does not disclose or suggest a unit dose comprising about 25 mCi [18F]-FMAU to prepare the unit dose, nor any administration step involving 25 mCi [18F]-FMAU unit dose.  Chen is completely silent about the unit dose in general.  None of Li and Conti discloses or suggests a unit dose comprising about 25 mCi [18F]FMAU, dilution of synthesized [18F]F-FMAU to reach such dosage nor the administration of such dose as presently claimed.  One of ordinary skill in the art would not be motivated to prepare unit dose comprising about 25 mCi [18F]FMAU, to dilute the synthesized [18F]FMAU to reach such dosage nor to administer such unit dose to subject based on the disclosure in Chen, Li, and Conti.

Applicant's arguments filed 16 Sep. 2022 have been fully considered but they are not persuasive. Li teaches that 18F-FMAU is an established PET probe used to monitor cellular proliferation and consequently Li connotes an administration step such that 18F-FMAU can used to monitor cellular proliferation by PET.  Li teaches one pot conditions for the synthesis of [18F]FMAU and Li teaches cGMP compliant radiosynthesis modules for the synthesis of 18F-FMAU for clinical application.  Conti teaches [18F]FMAU and claims up to 25 mCi of PET isotope per unit dose.  Conti has shown that an appropriate dose for imaging is about 20-25 mCi.  Conti teaches a composition comprising [18F]FMAU comprising a pharmaceutically acceptable carrier such that an appropriate amount of [18F]FMAU is diluted in the pharmaceutically acceptable carrier.  Chen teaches and motivates a pharmaceutical formulation comprising [18F]FMAU diluted in a pharmaceutically acceptable carrier.  A person of ordinary skill in the art would have been motivated to modify the systems and methods of Li et al. so that [18F]FMAU is diluted in a diluent to about 25 mCi per unit dose and then administered to a subject for PET as taught by Conti and Chen because it would have been expected to advantageously enable method for imaging cellular proliferation in vivo using an appropriate concentration of [18F]FMAU in a form suitable for in vivo imaging.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-17, 19-22, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,912,319 B2 in view of Li et al. (WO 2012/009666 A2; published 19 Jan. 2012; see IDS filed on 16 Sep. 2022), Conti et al. (US 6,331,287 B1; issued 18 Dec. 2001) and Chen et al. (Radiochemical Synth., vol. 2; published 2015; see attached 892). 

Claims 1-7 of U.S. Patent No. 8,912,319 B2 claim a method of synthesizing a 2’-deoxy-2’-[18F]-fluoro-5-substituted -1-β-D-arabinofuranosyl-uracil, such as FMAU, in a one pot reaction comprising: (a) radiolabeling a precursor sugar with 18F; (b) contacting the 18F radiolabeled sugar with a silylated uracil in the presence of a trimethylsilyl triflate (TMS-O-TF) and hexamethyldisilazane where the synthesis takes place in a fully automated cGMP-compliant radiosynthesis module and removing the protecting groups.
	Claims 1-7 of U.S. Patent No. 8,912,319 B2 do not claim the instant system or automated synthesis module for synthesizing a unit dose of [18F]FMAU in compliance with cGMP wherein the unit dose comprises about 25 mCi [18F]FMAU optionally wherein the system further comprises a pharmaceutically acceptable carrier.  Claims 1-7 of U.S. Patent No. 8,912,319 B2 do not claim a method comprising purifying the mixture via HPLC and diluting the [18F]FMAU in diluent to about 25 mCi per unit does or incubated the mixture is sodium methoxide and methanol.  Claims 1-7 of U.S. Patent No. 8,912,319 B2 do not claim the instant method of detecting cellular proliferation.
	Li et al. teach as discussed above.
	Conti et al. teach as discussed above.
	Chen et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the claims 1-7 of U.S. Patent No. 8,912,319 B2 by using the system of Li et al. to produce a unit dose of [18F]FMAU wherein the unit dose comprises 25 mCi [18F]FMAU wherein the method purifies by HPLC and dilutes the [18F]FMAU in a diluent to about 25 mCi per unit dose as taught by Li et al., Conti et al. and Chen et al. because it would have been expected to advantageously enable cGMP radiosynthesis of [18F]FMAU advantageously at a unit dose and form suitable for imaging cellular proliferation in vivo.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the claims 1-7 of U.S. Patent No. 8,912,319 B2 by further using sodium methoxide in methanol in the synthesis apparatus and method as taught by Li et al. because it would have been expected to enable deprotection of the benzoyl groups.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-7 of U.S. Patent No. 8,912,319 B2 by using [18F]tetrabutylammonium fluoride as taught by Li et al. because it would have been expected to enable radiofluorination of the triflate precursor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-7 of U.S. Patent No. 8,912,319 B2 by further administering about 25 mCi [18F]FMAU diluted in a diluent to a subject and detect the [18F]FMAU by imaging an area of the subject by PET as taught by Li et al., Conti et al., and Chen et al. because it would have been expected to advantageously enable method for imaging cellular proliferation in vivo using an appropriate concentration of [18F]FMAU in a form suitable for in vivo imaging.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618